                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


UNITED STATES OF AMERICA


v.                                           Case No.: 8:07-cr-354-T-27AAS


JOSHUA RYAN
____________________________________/

                       REPORT & RECOMMENDATION 1

      Mr. Joshua Ryan sought to dismiss his violations of supervised release. (Doc.

87). The government opposed Mr. Ryan’s motion. (Doc. 90). The undersigned issued

a Report and Recommendation on October 2, 2019 recommending denial of Mr. Ryan’s

motion to dismiss.    (Doc. 91).   On October 8, 2019, Mr. Ryan replied to the

government’s response (Doc. 92) and then on October 28, 2019, Mr. Ryan filed another

motion to dismiss his violations of supervised release (Doc. 94). The district court

remanded the motion to the undersigned for reconsideration and ordered the

government to respond to Mr. Ryan’s October 8th reply. (Doc. 93).

      Mr. Ryan seeks to dismiss his violations of supervised release because federal

authorities executed an arrest warrant in June 2019 for his alleged violations of

supervised release and so he has been denied a timely supervised release revocation

hearing. (Docs. 92, 94). Mr. Ryan provided the court with the investigate narrative




1Since this is a dispositive motion, the undersigned is issuing a Report and
Recommendation to the district court judge.
                                         1
from Sarasota County Sheriff’s Office describing the warrants executed against Mr.

Ryan including the federal warrant for violating supervised release. (Doc. 94-1).

After a review of Mr. Ryan’s documentation and speaking with the U.S. Marshal

Services (USMS) and the U.S. Probation Office, the government now recommends the

U.S. Probation’s petition alleging Mr. Ryan violated the conditions of his supervised

release be dismissed. (Doc. 95).

      This court detailed the facts in its prior Report and Recommendation. (Doc.

91). Since the court issued that report, Mr. Ryan and the government provided

corrected facts important in resolving Mr. Ryan’s motion.

      On May 8, 2019, the U.S. Probation Office submitted to the court a petition

alleging Mr. Ryan violated his supervised release by testing positive for cocaine four

times in 2019. (Doc. 95, ¶ 8). The court issued an arrest warrant on May 14, 2019

(Doc. 86), then the USMS assigned a Deputy U.S. Marshal to find and arrest Mr.

Ryan on that warrant (Doc. 95, ¶ 8). During June 2019, the Sarasota County Sheriff’s

Office (SCSO) investigated Mr. Ryan for selling drugs and found the federal arrest

warrant after review of law enforcement databases. (Id. at ¶ 9). Based on the

information from the investigation and the federal arrest warrant, narcotics

investigators within the SCSO contacted one of their colleagues, a deputy who serves

on the USMS fugitive task force but was not the original Deputy U.S. Marshal

assigned to execute the May 14th arrest warrant. (Id. at ¶ 10). On June 20, 2019,

the USMS fugitive task force deputy and SCSO narcotics investigators went to Mr.

Ryan’s apartment where Mr. Ryan was arrested on the federal arrest warrant and



                                          2
SCSO executed a state search warrant for Mr. Ryan’s apartment. (Id. at ¶ 13). The

USMS fugitive task force deputy booked Mr. Ryan in the Sarasota County Jail on

the federal arrest warrant under the belief state drug charges would be filed soon.

(Id. at ¶ 14). Since his arrest on the federal warrant, Mr. Ryan has been detained in

the Sarasota County jail, but, to date, the executed arrest warrant has not been

returned or filed on the court docket. Subsequent to the arrest on the federal warrant,

the state charged Mr. Ryan with the felony state drug crimes and the state assumed

custody of Mr. Ryan to face those charges. (Id. at ¶ 15). At no time has Mr. Ryan

had a hearing to revoke his supervised release or even an initial appearance for his

federal arrest.

      Hearings to revoke supervised release, like hearings to revoke parole, are not

criminal prosecutions. These proceedings do not trigger the “full panoply of rights”

which attach during a criminal trial, including the Sixth Amendment’s guarantee of

a speedy trial. Morrissey v. Brewer, 408 U.S. 471, 480 (1972). These proceedings do,

however, affect the liberty interests of individuals, and trigger limited protections

under the Due Process Clause. Id. at 484. The due process right triggered by a

revocation proceeding is the right to have a “revocation hearing . . . within a

reasonable time after the parolee is taken into custody.” Id. at 488. This right has

been codified in Fed. R. Crim. P. 32.1, which requires that “[a] person held in custody

for violating probation or supervised release must be taken without unnecessary

delay before a magistrate judge,” and that “the court must hold the revocation hearing




                                          3
within a reasonable time in the district having jurisdiction.”     Fed. R. Crim. P.

32.1(a)(1) and (b)(2) (emphasis added).

      Because Mr. Ryan did not receive a final revocation hearing within a

reasonable time, Mr. Ryan’s motion to dismiss his supervised release violations (Doc.

87) should be GRANTED and the May 8, 2019 violation of supervised release petition

should be DISMISSED.

      RECOMMENDED in Tampa, Florida, on November 8, 2019.




                                          4
                                 NOTICE TO PARTIES

         The parties have fourteen days from the date they are served a copy of this

report     to   file   written objections to this report’s   proposed findings and

recommendations or to seek an extension of the fourteen-day deadline to file written

objections. 28 U.S.C. § 636(b)(1); 11th Cir. R. 3-1. A party’s failure to object timely

in accordance with 28 U.S.C. § 636(b)(1) waives that party’s right to challenge on

appeal the district court’s order adopting this report’s unobjected-to factual findings

and legal conclusions. 11th Cir. R. 3-1.




Copy to:

Joshua Ryan
#49640-018
Sarasota County Jail
P.O. Box 49588
Sarasota, Florida 34230




                                            5
